DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action, of which claims 1, 12 and 20 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of U.S. Patent No. 10776419. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application # 16/995,278
US Patent #10776419
1. (New) A method performed by a computing system, the method comprising:









making a first determination that an average volume of an audio file is (i) less than a minimum volume threshold or (ii) greater than a maximum volume threshold; 



















in response to making the first determination, making a second determination that the audio file cannot be remediated by the computing system; 


in response to making the second determination, making a third determination of whether the audio file is so flawed as to require rejection; and 










receiving a plurality of audio files from a plurality of audio file creators, wherein an individual audio file of the plurality of audio files comprises an audible version of a corresponding text-based news story; 

determining whether the individual audio file is acceptable for distribution to a plurality of subscribers for playback based on a computer analysis of the individual audio file, wherein determining whether the individual audio file is acceptable for distribution to a plurality of subscribers for playback based on a computer analysis of the individual audio file comprises determining whether an average volume of the individual audio file is (i) less than or equal to a maximum average volume threshold and (ii) greater than or equal to a minimum average volume threshold; 
in response to determining that the individual audio file is acceptable for distribution, approving the individual audio file for distribution; in response to determining that the individual audio file is 
in response to determining that the individual audio file that is not acceptable for distribution can be remediated, remediating the individual audio file that is not acceptable for distribution; 
in response to determining that the individual audio file that is not acceptable for distribution cannot be remediated, determining whether the individual file that is not acceptable for distribution is not so flawed as to require rejection and should be reviewed by a human; 
in response to determining that the individual audio file that is not acceptable for distribution but not so flawed as to require rejection should be reviewed by a human, designating the individual audio file for review by a human; 

wherein the computing system is configured to perform at least all three actions of rejecting individual audio files, remediating individual audio files, and designating individual audio files for review by a human.
(New) The method of claim 1, further comprising: 




             
              generating a text file from the audio file; and determining that a number of words in the 
                      wherein making the second determination comprises making the second determination additionally in response to determining that the number of words in the text file matching words in the reference file is less than the word match threshold.

generating a text file from the individual audio file; for each word in the individual audio file's corresponding text-
determining whether a number of words in the individual audio file matching corresponding words in the individual audio file's corresponding text-based news story is greater than or equal to a word match threshold.
(New) The method of claim 1, further comprising: 





            determining a first number of words in a reference file that corresponds to the audio file;
       
            determining a duration of the audio file; 
        2estimating a second number of words in the audio file based on the duration and an estimated words-per-minute rate of the audio 
            wherein making the second determination comprises making the second determination additionally in response to determining that the difference between the first number of words and the second number of words is greater than the word count threshold.

             determining a number of words in the individual audio file's corresponding text-based news story; 
          determining a duration of the individual audio file; 
         estimating a number of words in the individual audio file based on the determined 
            
 determining whether a difference between the determined number of words in the individual audio file's corresponding text-based news story and the estimated number of words in the individual audio file is less than or equal to a word count threshold.
(New) The method of claim 1, further comprising: 
            



               
                      determining a first number of sentences in a reference file that corresponds to the audio file; 
        determining a second number of sentences in the audio file; and 
        



            determining that a difference between the first number of sentences and the second number of sentences is greater than a sentence count threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the difference between the first number of sentences and the second number of sentences is greater than the sentence count threshold.

               determining a number of sentences in the individual audio file's corresponding text-based news story; 
       estimating a number of sentences in the individual audio file based at least in part on an analysis of an audio waveform 
      determining whether a difference between the determined number of sentences in the individual audio file's corresponding text-based news story and the estimated number of sentences in the individual audio file is less than or equal to a sentence count threshold.



6. The method of claim 1, wherein determining whether the individual audio file is acceptable for distribution to a plurality of subscribers for playback based on a computer analysis of the individual audio file comprises: determining a number of words in the individual audio file's corresponding text-based news story; determining a duration of the individual audio file; calculating a words-per-minute audio pace of the individual audio file by dividing the determined number of words in the individual audio file's corresponding text-based news story by the determined duration of the individual audio file; and determining whether the calculated words-per-minute audio pace is both (i) less than or equal to a maximum audio pace threshold and (ii) greater than or equal to a minimum audio pace threshold.

7. The method of claim 1, wherein determining whether the individual audio file is acceptable for distribution to a plurality of subscribers for playback based on a computer analysis of the individual audio file comprises: determining whether background noise in the individual audio file is less than or equal to a background noise threshold.
8. (New) The method of claim 7, further comprising: in response to determining that background noise in the audio file is greater than the background noise threshold, generating a noise-reduced version of the audio file by applying one or more noise reduction algorithms to the audio file; and determining that background noise in the noise-reduced version of the audio file is greater than the background noise threshold, wherein making the second determination comprises making the second determination additionally in response to determining that background noise in the noise-reduced version of the audio file is greater than the background noise threshold.
8. (New) The method of claim 7, further comprising: in response to determining that background noise in the audio file is greater than the background noise threshold, generating a noise-reduced version of the audio file by applying one or more noise reduction algorithms to the audio file; and determining that background noise in the noise-reduced version of the audio file is greater than the background noise threshold, wherein making the second determination comprises making the second determination additionally in response to determining that background noise in the noise-reduced version of the audio file is greater than the background noise threshold.

9. The method of claim 1, wherein the audio file has a dynamic range, and wherein the method further comprises: generating a compressed audio file by compressing the dynamic range of the individual audio file in response to determining that the average volume of the individual audio file is neither (i) less than or equal to a maximum average volume threshold nor (ii) greater than or equal to a minimum average volume threshold; and determining whether an average volume of the dynamic range of the compressed audio file is (i) less than or equal to a maximum average volume threshold and (ii) greater than or equal to a minimum average volume threshold.
10. (New) The method of claim 1, further comprises: determining that a peak volume of the audio file is greater than a peak volume threshold, 5wherein making the second determination comprises making the second determination additionally in response to determining that the peak volume of the audio file is greater than the peak volume threshold.
10. The method of claim 1, wherein determining whether the individual audio file is acceptable for distribution to a plurality of subscribers for playback based on a computer analysis of the individual audio file comprises: determining whether a peak volume of the individual audio file is less than or equal to a peak volume threshold.

13. The method of claim 1, wherein rejecting the individual audio file comprises transmitting an indication to an audio file creator associated with the individual audio file, the indication comprising one or more of: (i) a notification that the individual audio file has been rejected, (ii) at least one reason for rejecting the audio file, and (iii) a request that the audio file creator resend a corrected version of the individual audio file.


Claims 1-20 are nonprovisionally rejected on the ground of nonstatutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘419 US Patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘419 Patent.  This is a nonprovisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the instant application '278 claims with the '419 Patent claims with the differences that would provide a system which will achieve the same intended result.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crosley, US 9002703 B1 (hereinafter “Crosley”).

As to claim 1,
Crosley teaches a method performed by a computing system, the method comprising: 
making a first determination that an average volume of an audio file is (i) less than a minimum volume threshold or (ii) greater than a maximum volume threshold (Crosley, col. 3 lines 18-24 for for each text-based work, the audio narration engine 108 may further analyze the audio recordings based on the metadata of the audio recordings and a series of selection criteria. In at least one embodiment, the selection criteria may include a harmony of a voice (i.e., average volume) in each audio recording with the voices in other audio recordings, the rating of each audio recording, and/or so forth with col.4 lines 43-52 and col. 7 lines 59-66 for The analysis module 210 may check each submitted audio recording based on several criteria. In at least one embodiment, the analysis module 210 may check to determine whether the background noise of an audio recording exceeds a maximum noise level); 
in response to making the first determination, making a second determination that the audio file cannot be remediated by the computing system (Crosley, col. 7-8 and lines 59-67 and 1-3 for In some instances, the analysis module 210 may apply a noise reduction algorithm to reduce any background noise when the background noise of the submitted audio recording exceeds the maximum noise level. However, in the event that the noise reduction algorithm is unable to reduce the background noise to below the maximum noise level, the analysis module 210 may deem the submitted audio recording as unacceptable); 
in response to making the second determination, making a third determination of whether the audio file is so flawed as to require rejection (Crosley, col. 8 lines 39-51 for the analysis module 210 may perform a combination of two or more of the above analysis of the derived text of an audio recording to determine an acceptability of the audio recording with col. 9 lines 14-17 for if the analysis module 210 determines that the submitted audio recording did not pass verification, the audio collection module 208 may discard the submitted audio recording); and 
in response to making the third determination, designating the audio file for review by a human or rejecting the audio file (Crosley, col. 8 lines 39-51 for the analysis module 210 may perform a combination of two or more of the above analysis of the derived text of an audio recording to determine an acceptability of the audio recording with col. 9 lines 14-17 for if the analysis module 210 determines that the submitted audio recording did not pass verification, the audio collection module 208 may discard the submitted audio recording).  

As to claims 2 and 13,
Crosley teaches generating a text file from the audio file (Crosley, col. 8 lines 4-7, the analysis module may use a speech-to-text converter to convert at least a portion of the submitted audio recording into text); and 
determining that a number of words in the text file matching words in a reference file that corresponds to the audio file is less than a word match threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the number of words in the text file matching words in the reference file is less than the word match threshold (Crosley, col. 8 lines 39-51 for the analysis module 210 may deem the audio recording as unacceptable when the corresponding derived text of the audio recording fails to meet the word match threshold, the word quantity threshold, or is found to contain one or more added inappropriate words. For example, the analysis module 210 may deem the audio recording as acceptable when the corresponding derived text of the audio recording meets the word match threshold and the word quantity threshold, and does not include one or more added inappropriate words).  

As to claims 3 and 14,
Crosley teaches determining a first number of words in a reference file that corresponds to the audio file (Crosley, col. 8 lines 47-51 for the analysis module 210 may deem the audio recording as acceptable when the corresponding derived text of the audio recording meets the word match threshold and the word quantity threshold (i.e., number of words), and does not include one or more added inappropriate words); 
determining a duration of the audio file (Crosley, Fig. 5 element 506, start and end time of chapter 4); 
estimating a second number of words in the audio file based on the duration and an estimated words-per-minute rate of the audio file (Crosley, col. 8 lines 39-51 for the analysis module 210 may deem the audio recording as acceptable when the corresponding derived text of the audio recording meets the word match threshold and the word quantity threshold, and does not include one or more added inappropriate words); and 
determining that a difference between the first number of words and the second number of words is greater than a word count threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the difference between the first number of words and the second number of words is greater than the word count threshold (Crosley, col. 8 lines 39-51 for the analysis module 210 may deem the audio recording as acceptable when the corresponding derived text of the audio recording meets the word match threshold and the word quantity threshold, and does not include one or more added inappropriate words with col. 15 lines 1-25 for In this way, the user may listen to and compare the different audio recordings for the section 724, and provide a rating for each audio recording to the integration module 212 of the audio narration engine 108. In turn, as described above, the integration module 212 may use the ratings as one of the attributes for determining which of the multiple audio recordings is to be integrated into a final audio reading of the text-based work with col. 13 lines 27-30 for The audio rating module 614 may enable a user of the electronic device 602 to rate the different audio recordings that may be available for each section of a text-based work on a standardized scale).  

As to claims 4 and 15,
Crosley teaches determining a first number of sentences in a reference file that corresponds to the audio file (Crosley, col. 8 lines 4-11 for the analysis module 210 may concurrently or alternatively use a speech-to-text converter to convert at least a portion of the submitted audio recording into text. With respect to the audio recording for the current section 404, the analysis module 210 may compare the text derived from at least a portion of the audio recording, i.e., spoken words, to written words in the original text (i.e., reference file) in the current section 404); 
determining a second number of sentences in the audio file(Crosley, col. 8 lines 4-11 for the analysis module 210 may concurrently or alternatively use a speech-to-text converter to convert at least a portion of the submitted audio recording into text. With respect to the audio recording (i.e., audio file) for the current section 404, the analysis module 210 may compare the text derived from at least a portion of the audio recording, i.e., spoken words, to written words in the original text (i.e., reference file) in the current section 404) ; and 
determining that a difference between the first number of sentences and the second number of sentences is greater than a sentence count threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the difference between the first number of sentences and the second number of sentences is greater than the sentence count threshold (Crosley, col. 8 lines 4-16 for the analysis module 210 may concurrently or alternatively use a speech-to-text converter to convert at least a portion of the submitted audio recording into text. With respect to the audio recording for the current section 404, the analysis module 210 may compare the text derived from at least a portion of the audio recording, i.e., spoken words, to written words in the original text in the current section 404. Thus, in an instance in which a match or association between the derived text to the original text is below a certain word match threshold (e.g., 90%) (i.e., difference), the analysis module 210 may deem the submitted audio recording as unacceptable. Otherwise, the submitted audio recording may be deemed as acceptable by the analysis module 210 with col. 13 lines 27-30 for The audio rating module 614 may enable a user of the electronic device 602 to rate the different audio recordings that may be available for each section of a text-based work on a standardized scale).  

As to claims 6 and 17,
Crosley teaches determining a first number of words in a reference file that corresponds to the audio file (Crosley, col. 8 lines 47-51 for the analysis module 210 may deem the audio recording as acceptable when the corresponding derived text of the audio recording meets the word match threshold and the word quantity threshold (i.e., number of words), and does not include one or more added inappropriate words); 
determining a duration of the audio file (Crosley, Fig. 5 element 506, start and end time of chapter 4); 
(Crosley, col. 8 lines 39-51 for the analysis module 210 may deem the audio recording as acceptable when the corresponding derived text of the audio recording meets the word match threshold and the word quantity threshold, and does not include one or more added inappropriate words); and 
determining that the audio pace is (i) greater than a maximum audio pace threshold or (ii) less than a minimum audio pace threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the audio pace is (i) greater than the maximum audio pace threshold or (ii) less than the minimum audio pace threshold (Crosley, col. 8 lines 39-51 for the analysis module 210 may deem the audio recording as acceptable when the corresponding derived text of the audio recording meets the word match threshold and the word quantity threshold, and does not include one or more added inappropriate words with col. 15 lines 1-25 for In this way, the user may listen to and compare the different audio recordings for the section 724, and provide a rating for each audio recording to the integration module 212 of the audio narration engine 108. In turn, as described above, the integration module 212 may use the ratings as one of the attributes for determining which of the multiple audio recordings is to be integrated into a final audio reading of the text-based work with col. 13 lines 27-30 for The audio rating module 614 may enable a user of the electronic device 602 to rate the different audio recordings that may be available for each section of a text-based work on a standardized scale).  

As to claims 7 and 18,
(Crosley, col. 7 lines 59-67 for the analysis module 210 may check each submitted audio recording based on several criteria. In at least one embodiment, the analysis module 210 may check to determine whether the background noise of an audio recording exceeds a maximum noise level. In some instances, the analysis module 210 may apply a noise reduction algorithm to reduce any background noise when the background noise of the submitted audio recording exceeds the maximum noise level. However, in the event that the noise reduction algorithm is unable to reduce the background noise to below the maximum noise level, the analysis module 210 may deem the submitted audio recording as unacceptable).  
As to claims 8 and 19,
Crosley teaches in response to determining that background noise in the audio file is greater than the background noise threshold, generating a noise-reduced version of the audio file by applying one or more noise reduction algorithms to the audio file (Crosley, col. 7 lines 59-67 for the analysis module 210 may check each submitted audio recording based on several criteria. In at least one embodiment, the analysis module 210 may check to determine whether the background noise of an audio recording exceeds a maximum noise level. In some instances, the analysis module 210 may apply a noise reduction algorithm to reduce any background noise when the background noise of the submitted audio recording exceeds the maximum noise level. However, in the event that the noise reduction algorithm is unable to reduce the background noise to below the maximum noise level, the analysis module 210 may deem the submitted audio recording as unacceptable); and 
determining that background noise in the noise-reduced version of the audio file is greater than the background noise threshold, wherein making the second determination comprises making the second determination additionally in response to determining that background noise in the noise-reduced version of the audio file is greater than the background noise threshold (Crosley, col. 7 lines 59-67 for the analysis module 210 may check each submitted audio recording based on several criteria. In at least one embodiment, the analysis module 210 may check to determine whether the background noise of an audio recording exceeds a maximum noise level. In some instances, the analysis module 210 may apply a noise reduction algorithm to reduce any background noise when the background noise of the submitted audio recording exceeds the maximum noise level. However, in the event that the noise reduction algorithm is unable to reduce the background noise to below the maximum noise level, the analysis module 210 may deem the submitted audio recording as unacceptable).  
As to claim 11,
Crosley teaches rejecting the audio file comprises transmitting an indication to an audio file creator associated with the audio file, the indication comprising one or more of: (i) a notification that the audio file has been rejected, (ii) at least one reason for rejecting the audio file, and (iii) a request that the audio file creator resend a corrected version of the audio file (Crosley, col. 9 lines 14-29 for if the analysis module 210 determines that the submitted audio recording did not pass verification, the audio collection module 208 may discard the submitted audio recording. The audio collection module 208 may present a dialogue box 424 that indicates the submitted audio recording did not pass quality verification. The dialogue box 424 may include a repeat option 426 and a skip option 428. The human reader may select the repeat option 426 to repeat the reading of the current section 404 so that another audio recording for the content section may be submitted for verification. Conversely, the human reader may select the skip option 428 to skip directly to the next section. In such an instance, the content presentation module 206 may highlight the next section of the text-based work in the same manner as the current section 404, so that further readings of the text-based work may be submitted). 
As to claim 12,
Claim 12 is the system claim, correspondingly recite the similar limitations as claim 1. Therefore claim 12 is rejected with the same rational as claim 1.
As to claim 20,
Claim 20 is the medium claim, correspondingly recite similar claim limitations of claim 1 and therefore rejected with the same rational as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Crosley” and in view of Millman et al., US 20080140413 A1 (hereinafter “Millman”).

As to claims 5 and 16,
Crosley teaches the invention as claimed above, Crosley does not explicitly teach The method of claim I, further comprising: estimating a first duration of the audio file based on a number of words in a reference file that corresponds to the audio file and a target audio pace; determining an actual second duration of the audio file; and determining that a difference between the first duration and the actual second duration is greater than a duration threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the difference between the first duration and the actual second duration is greater than the duration threshold.
(Millman, para 0158, As shown in FIG. 13B, the speed at which a user 12 reads a text can be significantly different from the speed at which the professional narrator reads the text. Despite the difference in reading speeds, the music and sound effects can be synchronized to a user's reading based on the associations of the music and sound effects with particular words or locations in the text 136); 
determining an actual second duration of the audio file (Millman, para 0158, for As shown in FIG. 13B, the speed at which a user 12 reads a text can be significantly different from the speed at which the professional narrator reads the text. Despite the difference in reading speeds, the music and sound effects can be synchronized to a user's reading based on the associations of the music and sound effects with particular words or locations in the text 136. In comparison to the professional narration 134, the user's reading of the text "The cat climbed up the tree. The dog barked at the cat" is much slower); and 
determining that a difference between the first duration and the actual second duration is greater than a duration threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the difference between the first duration and the actual second duration is greater than the duration threshold (Millman, para 0158 for As shown in FIG. 13B, the speed at which a user 12 reads a text can be significantly different from the speed at which the professional narrator reads the text. Despite the difference in reading speeds, the music and sound effects can be synchronized to a user's reading based on the associations of the music and sound effects with particular words or locations in the text 136. In comparison to the professional narration 134, the user's reading of the text "The cat climbed up the tree. The dog barked at the cat" is much slower. As the user 12 is reading the text, the reading helper 30 matches, in real time, the received speech (shown in line 146) with the text 136. Since the system tracks the user's location within the text 136, the appropriate music 144 and sound effects 142 are synchronized to the user's location in the text 136. In this example, based on the length of time the user 12 takes to read the two sentences, the musical tracks are looped and played a greater number of times than during the professional narration 134 shown in FIG. 13A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crosley by adding the method for Comparing the at least a portion of the received audio input to the stored information about the locations of words in the physical text to determine the location from which the user is reading can include matching a minimum sequence of words in the input file to a words in the electronic file to generate one or more matched sequences and determining if the one or more matched sequences satisfy a minimum probability threshold as taught by Millman.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Crosley” and in view of Baldwin, US 20140369527 A1 (hereinafter “Baldwin”).

As to claim 9,
Crosley teaches the invention as claimed above, Crosley does not explicitly teach the method of claim 1, further comprising: generating a compressed audio file by compressing a dynamic range of the audio file in response to making the first determination; and determining 
However, Baldwin teaches generating a compressed audio file by compressing a dynamic range of the audio file in response to making the first determination (Baldwin, para 0106, upward expansion of an audio signal can be achieved by compressing the dynamic range to zero and setting the playback level to be at the lower threshold. Accordingly, for any input level, the signal will be at least at the lower threshold); and 
determining that a second average volume of the compressed audio file is (i) greater than the maximum volume threshold or (ii) less than the minimum volume threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the second average volume of the compressed audio file is (i) greater than the maximum volume threshold or (ii) less than the minimum volume threshold (Baldwin, para 0106, upward expansion of an audio signal can be achieved by compressing the dynamic range to zero and setting the playback level to be at the lower threshold. Accordingly, for any input level, the signal will be at least at the lower threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Crosley by adding the automatic 

As to claim 10,
The combination of Crosley and Baldwin determining that a peak volume of the audio file is greater than a peak volume threshold, wherein making the second determination comprises making the second determination additionally in response to determining that the peak volume of the audio file is greater than the peak volume threshold (Baldwin, para 0123, this summed signal is now limited so that the high volume parts of the signal never exceed the dynamic range tolerance (or a DAC output level). The second feed (404) is of a higher average volume than the compressed (14 Hz limited) version and thus masks the distortions in it. The result is a rich full sound with improved depth, which is only normally present in the mastering studio).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Sun et al. (US 6542867 B1) discloses the duration of speech varies according to the characteristics of pronounced speech and pronouncing habit of the speaker. In the speech duration processing method and apparatus of this invention, a large amount of natural speech was analyzed, and 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
1/13/2022


/NARGIS SULTANA/Examiner, Art Unit 2164